       Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 1 of 26




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
      __________________________________________
                                                 )
      ALEXANDER STYLLER, INTEGRATED              )
      COMMUNICATIONS & TECHNOLOGIES,             )
      INC., JADE CHENG, JASON YUYI, CATHY        )
      YU, CAROLINE MARAFAO CHENG,                )
      PUSHUN CHENG, CHANGZHEN NI,                )
      JUNFANG YU, MEIXIANG CHENG,                )
      FANGSHOU YU, and CHANGHUA NI,             )
                                                )
                         Plaintiffs,            ) Civil Action No. 1:16-CV-10386 (LTS)
                v.                              )
                                                )
                                                )
      HEWLETT-PACKARD FINANCIAL                 )
      SERVICES COMPANY, HEWLETT-PACKARD )
      FINANCIAL SERVICES (INDIA) PRIVATE        )
      LIMITED, HP INC., HEWLETT PACKARD         )
      ENTERPRISE COMPANY, and DAVID GILL,       )
                                                )
                                 Defendants.    )
      __________________________________________)


                      PLAINTIFFS’ MOTION TO COMPEL AND
                      SUPPORTING MEMORANDUM OF LAW



August 23, 2019                                   Dimitry Joffe
                                                  JOFFE LAW P.C.
                                                  765 Amsterdam Avenue, 2C
                                                  New York, New York 10025
                                                  Tel: (917) 929-1964
                                                  Email: dimitry@joffe.law

                                                  Joshua McGuire
                                                  THE LAW OFFICE OF JOSH MCGUIRE
                                                  51 Winchester Street, Suite 205
                                                  Newton, Massachusetts 02461
                                                  (617) 461-6400
                                                  Email: josh@joshmcguirelaw.com
                                                  Counsel to Plaintiffs
            Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 2 of 26




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .................................................................................................... 1

PROCEDURAL BACKGROUND................................................................................................. 3

ARGUMENT ................................................................................................................................. 4

A.        Legal standards ................................................................................................................... 4

B.        Defendants’ inadequate production, by the numbers .......................................................... 5

C.        Key documents withheld by Defendants ........................................................................... 6

          1.         Origination of the Equipment, 2010 ....................................................................... 6

          2.         Return of the Equipment and its sale to ICT, 2011................................................. 6

          3.         Inspection of the equipment remaining in India, 2012 ........................................... 7

          4.         Disposition of the equipment remaining in India, 2012-13 .................................... 8

          5.         Inspection of the Equipment seized in China, 2013 ............................................... 9

          6.         Communications concerning the Equipment
                     or the Individual Plaintiff’s incarceration ............................................................. 11

D.        Documents improperly withheld or redacted as privileged .............................................. 12

          1.         The underlying facts are not protected by any privilege....................................... 12

          2.         Chinese law applicable to the inspections and communications in China
                     does not recognize attorney-client or attorney work product privileges…………14

          3.         Defendants waived privilege by disclosing their communications....................... 16

          4.         The crime-fraud exception may overcome privilege ............................................ 18

CONCLUSION ............................................................................................................................. 20




                                                                      i
           Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 3 of 26




                                              TABLE OF AUTHORITIES
Cases

Clarendon Nat’l Ins. Co. v. Arbella Mutual Ins. Co., 60 Mass. App. Ct. 492 (2004) .................. 14

FDIC v. Ogden Corp., 202 F.3d 454 (1st Cir. 2002) .................................................................... 14

Hickman v. Taylor, 329 U.S. 495 (1947) ..................................................................................... 13

In re Grand Jury Proceedings, 417 F.3d 18 (1st Cir. 2005) .......................................................... 18

In re Grand Jury Subpoena Dated July 6, 2005, 510 F.3d 180 (2d Cir. 2007) ............................. 13

In re Keeper of Records (XYZ Corp.), 348 F. 3d 16 (1st Cir. 2003)............................................ 15

In re Reorganization of Elec. Mut. Liability Ins. Co., 425 Mass. 419 (1997) .............................. 12

In re San Juan Dupont Plaza Hotel Fire Litig., 859 F.2d 1007 (1st Cir. 1988) ............................ 15

In re Teleglobe Comms, 493 F.3d 345 (3d Cir. 2007).................................................................. 16

In the Matter of A Grand Jury Investigation, 437 Mass. 340 (Sup. Ct. 2002).............................. 19

Messing, Rudavsky & Weliky, P.C. v. President and Fellows of Harvard College,
 436 Mass. 347 (Mass. 2002) ...................................................................................................... 18

Radiant Burners, Inc. v. Am. Gas Ass’n, 320 F.2d 314 (7th Cir. 1963)....................................... 12

State of Maine v. US Dept. of Interior, 298 F. 3d 60 (1st Cir. 2002) ........................................... 13

United States v. Gorski, No. 14-1963, 2015 WL 8285086 (1st Cir. Dec. 9, 2015) ...................... 19

United States v. Joyce, 311 F. Supp. 3d 398 (D. Mass.2018)....................................................... 18

United States v. Massachusetts Inst. Of Tech., 129 F.3d 681 (1st Cir. 1997) .............................. 16

United States v. Nobles, 422 U.S. 225 (1975) .............................................................................. 13

United States v. United Shoe Machinery Corp., 89 F. Supp. 357 (D. Mass. 1950) ............... 12, 16

Upjohn Co. v. United States, 449 U.S. 383 (1981) .................................................................... 12

Wultz v. Bank of China Limited, No. 1:11-cv-01266-SAS-GWG
 (S.D.N.Y. Oct. 25, 2013) ........................................................................................................... 15




                                                                   ii
           Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 4 of 26




Other authorities

Federal Rule of Evidence 501 ....................................................................................................... 14

Restatement (Second) of Conflicts of Laws, § 139, Comment e .................................................. 14

Rule 26(b)(1) of the Federal Rules of Civil Procedure ................................................................... 4




                                                                  iii
        Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 5 of 26




                                 PRELIMNARY STATEMET

       Defendants have abused the discovery process by making a woefully deficient document

production, by withholding key evidence essential to the preparation of Plaintiffs’ case, and by

asserting unfounded privilege claims. Defendants’ litigation misconduct that denies Plaintiffs

discovery of critical information is a continuation of Defendants’ underlying fraudulent coverup

and the suppression of exonerating evidence alleged in the complaint.

       First, the five Defendants in this case – two Fortune 500 companies and their affiliates –

collectively produced only 569 documents from only 4 custodians despite the involvement of at

least 113 of Defendants’ employees in the relevant events spanning several years and continents.

Three of the five Defendants – HPI, HPE and HPFS India – did not produce any documents at

all, brazenly flaunting their discovery obligations. The very paucity of Defendants’ production in

the context of this case makes it utterly unbelievable that Defendants had properly collected all

responsive documents. See Part B below.

       Second, Defendants suppressed key evidence related to the origination and authenticity of

the Equipment sold to ICT. Plaintiffs had desperately sought those exonerating documents

throughout their incarceration and the PSB’s criminal investigation in China, but Defendants

rebuffed them at every turn while H3C repeatedly urged the PSB to prosecute them and HP

China stonewalled the PSB’s requests for information, falsely claiming ignorance of the matter.

       As Defendants’ miniscule production and especially their privilege log have now

revealed, H3C had been in frequent communications with Defendants since at least February

2013 on such subjects as the “arrest of ICT sales representatives,” “transceivers,” “equipment

sold to ICT,” “seized equipment,” “incident involving ICT sales representatives,” “investigation

of ICT claims,” “product verification,” “equipment sent to China,” “update to litigation,” “letter



                                                 1
         Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 6 of 26




to Chinese police,” “verification report and draft letter,” and “draft product sample verification

report.” Dkt 219-2 (Defendants’ privilege log).

        While in close communications with Defendants, H3C testified to the PSB in May 2013

and in August 2014 that the seized transceivers were counterfeit H3Cs. Defendants themselves in

their April 2013 letter to the PSB admitted that “part of the Sold Equipment supplied by Inspira

did not come from HP Company,” and in their earlier, March draft of that letter stated that “the

relevant counterfeiting activities occurred at some point in time prior to the return of the Sold

Equipment to HPFS India upon the expiration of the Leases.” Defendants also assured Plaintiffs

that “HP is reviewing the initial sale to try to determine how the counterfeit equipment was

produced and who produced it.” SAC ¶¶ 125, 141. In May 2013, Defendants asked H3C to

inspect a sample of transceivers in TT Global’s possession and, following that inspection,

instructed TT Global to destroy the rest of the equipment. Yet, Defendants did not produce any

of their “verification report,” “sample verification reports,” the results of their “investigation of

ICT claims,” the testing of TT Global’s transceivers or their destruction, the factual basis for

their conclusions that counterfeiting occurred prior to the sale to ICT, or the results of HP’s

review of that initial sale.

        By withholding these documents, Defendants attempt to hide what they and H3C knew

about the transceivers in 2013-14 when they in unison pronounced them counterfeit and took

actions consistent with that view. Defendants concealed that information from the PSB and

Plaintiffs then, and continue to conceal it from Plaintiffs now, even though its relevance and

significance to the case are beyond peradventure. See Part C below.

        Third, to the same end, Defendants withheld or heavily redacted numerous documents

(more than they produced) by making unfounded privilege assertions. In particular, Defendants



                                                   2
        Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 7 of 26




attempt to (i) conceal the underlying facts of the Equipment’s origination and authenticity under

the guise of privileged information by funneling them through their inhouse counsel; (ii) assert

privilege with respect to H3C’s inspections and related communications in China even though

Chinese law does not recognize any such privilege; (iii) shield their communications with H3C

under the broad corporate entity umbrella while asserting that H3C “operated separately and

autonomously from HP and its subsidiaries and affiliates”; and (iv) claim privilege with respect

to communications that facilitated their fraud and coverup. See Part D below.

                                   PROCEDURAL HISTORY

       Defendants stated in their Status Report dated June 3, 2019, that they “completed their

document productions on April 15, 2019.” Dkt. 194. At the June 10, 2019 conference, the Court set the

deadlines for the parties’ motions to compel to be filed by July 22, relying on the parties’

representations. Despite their representation to the Court and to Plaintiffs that they had completed their

production, Defendants surprised Plaintiffs with another, unannounced document production made on

June 17, 2019. On June 24, 2019, Defendants produced their highly revealing privilege log. Having

reviewed Defendants’ production and privilege log, on July 12, 2019, Plaintiffs’ counsel sent

Defendants’ counsel a 10-page letter complaining of serious deficiencies. Dkt. 219-3.

       During the July 12 Conference, the Court discussed that it would be “pretty tight to do motions

to compel on July 22nd” and instructed the parties to update the Court in a week “how do you propose

revising the date.” Dkt. 208-20 at 41. On July 19, the parties submitted their respective proposals, with

Plaintiffs’ proposing August 23 as a filing date. Defendants objected, stating that Plaintiffs’ July 12

letter did not constitute a proper “meet and confer” proposal and therefore Plaintiffs could not file any

motion to compel. Defendants also represented to the Court that “to the extent defendants have the

specifically delineated non-privileged documents referenced in counsel’s July 12 letter, defendants do



                                                 3
          Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 8 of 26




not object to producing them.” Dkt. 206. Pg. 11 n.4.

         On July 22, 2019, Plaintiffs’ counsel by email asked Defendants’ counsel to “please let me

know when to expect Defendants’ production of those documents that defendants ‘do not object to

producing,’ according to your statement in the July 19 Report, and your availability for a meet-and-

confer to address Plaintiffs’ concerns raised in my July 12 letter, which I believe would make most

sense to conduct following that production.” Dkt. 219-4. Defendants did not produce any such

documents in response and ignored Plaintiffs’ request to schedule a meet-and-confer. 1

         On July 26, 2019, Plaintiffs’ counsel once again asked Defendants’ counsel for their

“availability for a meet and confer with respect to the outstanding deficiencies in Defendants’

production set forth in my July 12 letter, to which Defendants have failed to respond.” Dkt. 219-5.

Defendants have not responded to that email, ignoring Plaintiffs’ request for a meet-and-confer.

         Local Rule 37.1(a) provides: “Failure of opposing counsel to respond to a request for a

discovery conference within 7 days of the request shall be grounds for sanctions, which may

include automatic allowance of the motion.” In light of Defendants’ failure to respond to

Plaintiffs’ July 12th letter of deficiencies, their repeated failure to respond to Plaintiffs’ requests

for a meet and confer, and their woefully deficient document production and suppression of key

evidence, Plaintiffs respectfully submit that their motion to compel should be allowed.

                                                  ARGUMENT

A.       Legal Standards

         Rule 26(b)(1) of the Federal Rules of Civil Procedure permits discovery of information

that is “relevant to any party’s claim or defense and proportional to the needs of the case,” taking


1
  Instead, on July 26, 2019, Defendants’ counsel sent an email to Plaintiffs’ counsel, stating: “We are looking into the
substance of your July 12 letter. I will be out of the office next week. In the event that the Court issues an order permitting
plaintiffs to pursue further discovery, after not filing a discovery motion by July 22, perhaps we can schedule a call and
discuss these issues further once I return on August 5.” Dkt. 219-5.

                                                           4
         Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 9 of 26




into account such factors as “the importance of the issues at stake,” “the parties’ resources,” “the

importance of the discovery is resolving the issues,” and “whether the burden or expense of the

proposed discovery outweighs its likely benefit.” As demonstrated below, Defendants have

systematically withheld key documents that are indisputably relevant and proportional – indeed,

central -- to the case.

B.      Defendants’ inadequate production, by the numbers

        Defendants have produced 569 documents -- 1% of Plaintiffs’ 56,000-document

production. In addition, Defendants withheld 639 documents as privileged, which means they

have identified only 1208 documents (569 produced and 639 withheld) as responsive. 2

        Of the 569 produced documents, 194 – or 34% of the total production -- are heavily

redacted emails. Of the remaining unredacted 375 documents, 141 are Defendants’ external

communications with Plaintiffs, leaving only 234 internal documents produced.

        All of the Defendants’ production comes from only 4 custodians, which number

represents 3.5% of the 113 of Defendants’ employees identified as involved in the events by

Defendants’ production and by their privilege log. This means that 96.5% of Defendants’

employees involved in the relevant events did not produce anything at all.

        The 4 custodians who produced the documents -- Defendant Gill and Messrs. Bartley,

Silvestri and Harris -- all work for Defendant HPFS. This means that 3 out of 5 Defendants –

HPE, HPI and HPFS India -- did not produce any documents at all, despite the involvement of

scores of their employees in the events: at least 72 of Defendants’ employees were involved in

the counterfeit and imprisonment issues in 2013-14, and at least 41 additional employees were



2
 The bates range of the produced documents is 1-2884, which page count includes 931 single-page images of
various excel spreadsheets (produced without the native files required by the ESI protocol).


                                                       5
           Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 10 of 26




involved in the original 2011 Equipment sale and the 2013 RMA request. Defendants should be

required to search the ESI and documents of all 113 employees involved in these matters.

C.         Key documents withheld by Defendants

           I.       Origination of the Equipment, 2010

        Request 1.     Documents sufficient to identify the equipment leased to Tata by HPFS
India in 2010 for the Commonwealth Games, as described in paragraphs 21-22 of the SAC. 3

           In preparation for the sale of the Equipment to ICT, Defendants requested from their

distributor Inspira the 2010 importation documents for the equipment originally leased to Tata,

which documents, according to Inspira, should have included the serial numbers and the bills of

entry showing the equipment actually imported to India, and the documents correlating serial

numbers with the bills of entry. Defendants, however, have failed to produce any of these

documents.

           Accordingly, Defendants have failed to produce key documents showing the origination

and nature of the equipment that Inspira had actually imported into India and delivered to Tata in

2010. This failure is particularly troubling in light of Defendants’ own admission to the PSB that

“part of the Sold Equipment supplied by Inspira did not come from HP Company.”

           II.      Return of the Equipment and its sale to ICT, 2011

       Request 2.     All documents concerning the return of the leased equipment from Tata in
2011 upon the expiration of the leases.

       Request 3.       All documents concerning the 2011 Inspection, including reports,
inventories, results, photographs, and internal and external communications concerning same.

       Request 17. All documents concerning HP’s “reviewing the initial sale to try to
determine how the counterfeit equipment was produced and who produced it,” referenced in the
March 2013 Letter, including any reports or results of that review and any communications
concerning same.



3
    Declaration of Dimitry Joffe dated August 23, 2019 (“Joffe Decl.”), Exh. A.

                                                           6
        Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 11 of 26




       When Tata returned the equipment to Defendant HPFS India in 2011, HPFS India and/or

its agent TT Global should have audited and tested the equipment pursuant to HP’s standard

operating procedures. Indeed, in an email dated June 17, 2011, HPFS’ representative states that

“all 4 lease schedules have been received into our Delhi facility . . . some are still going through

audit.” Other than the lease schedules themselves, however, Defendants did not produce the

results of their audit of the returned Equipment that would confirm their authenticity and

origination, or any related correspondence.

       Further, when Defendants sold the Equipment to ICT at the end of 2011, they did not

provide ICT with the serial numbers of the parts shipped to China, and did not produce that list

until discovery in this action. Significantly, the produced list includes 299 transceivers that also

appear on the TT Global’s list of the equipment remaining in India in 2012. Defendants have

failed to produce any documents identifying what transceivers were actually shipped to China in

lieu of those 299 transceivers remaining in India.

       Moreover, Defendants stated in their March 2013 draft letter to the PSB that “[b]ased on

the available evidence it would appear that the relevant counterfeiting activities occurred at some

point in time prior to the return of the Sold Equipment to HPFS India upon the expiration of the

Leases. HP is reviewing the initial sale to try to determine how the counterfeit equipment was

produced and who produced it.” Defendants, however, did not produce any results of HP’s

review of the initial 2011 sale referenced in the March letter, or the “available evidence” cited.

       Accordingly, Defendants have failed to produce key documents showing the origination

and nature of the equipment returned to HPFS India from Tata and shipped to China in 2011.

       III.    Inspection of the equipment remaining in India, 2012

       Request 6.     All documents concerning the 2012 Inspection, including reports, results,
photographs, and internal and external communications concerning same.

                                                  7
        Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 12 of 26




       Tom Harris, HPFS’ representative participating in the 2012 Inspection, stated in his

October 2012 email from India that TT Global’s security and material control over the

equipment were “very questionable”; referred to the “testing” and the potential need for “extra

testing” or “re-testing” of the equipment; and sent pictures of the equipment and the storage

facility. In response to Mr. Harris’ reports, Edward Chin of HPFS referenced “delicate and

sensitive discussions” with TT Global and referred to the “audit and testing phase.” Another

HPFS employee complained about the quality of the remaining equipment – customer

information and tags left on the units; the equipment being “very very dusty” and “so dirty,” and

not properly packaged -- mirroring Plaintiffs’ own complaints about the parts received in China.

       Defendants, however, have failed to produce documents referenced in those few

produced emails, such as (i) the results of the “audit and testing” and/or any re-testing of the

equipment conducted by TT Global; (ii) the full results of Mr. Harris’ inspection; (iii) the

referenced pictures of the equipment taken by Mr. Harris in India; and (iv) HPFS’ “delicate and

sensitive” discussions with TT Global regarding its “very questionable” security and material

control over the equipment.

       IV.     Disposition of the equipment remaining in India, 2012-13

       Request 7.      All documents concerning the subsequent disposition of the Equipment
that was the subject of the 2012 Inspection.

       Following the 2012 Inspection, Defendants sold to TT Global the remaining three-

quarters of the equipment in India that ICT had refused to buy, and TT Global then transported it

to Dubai. In May 2013, with the Individual Plaintiffs imprisoned for selling counterfeit

transceivers, Defendants requested TT Global to send pictures and samples of its transceivers to

H3C for inspection. Following H3C’s inspection, Defendants discussed instructing TT Global to



                                                  8
        Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 13 of 26




destroy the remaining equipment because of its “questionable” nature and origination, and

paying TT Global $200,000 for it -- while the criminal investigation in China was ongoing.

       Defendants have failed to produce any results of the H3C inspection of TT Global’s

transceivers, or any follow-up to their discussions about paying TT Global to destroy them --

while admitting in the interrogatory responses that “the equipment returned by Tata but not sold

to ICT was disposed of by sale to TT Global and, on information and belief, later destroyed.”

Joffe Decl. Exh. C. Defendants’ actions of instructing TT Global to destroy $200,000 worth of

equipment after H3C’s tests and offering to pay TT Global for it speak louder than words; still,

Defendants should be compelled to produce their written words on the subject as well.

       V.      Inspection of the Equipment seized in China, 2013

       Request 8.     All documents concerning “the inspections and/or analysis of inventory of
the equipment seized by the PSB,” as described in the Defendants’ Initial Disclosures.

       Request 9.     All documents concerning the 2013 Inspections, including reports, results,
photographs, and internal and external communications concerning same.

       Request 30. All documents concerning the counterfeit or genuine nature of any
trademarks, logos, security tags, and/or any other overt or covert indicia of authenticity affixed to
the Equipment.

       Defendants stated in their responses to interrogatories that “examination(s), review(s),

inventory(ies) and/or inspection(s) of the Seized Equipment was/were conducted by or on behalf

of H3C, the results of which appear to be in Plaintiffs’ possession. To the extent that a review or

partial inventory of the Seized Equipment by the Defendants, or any of them, was permitted by

the relevant Chinese authorities, the same was carried out or conducted by Meng Tao in or about

February to March 2013. . . . The outcome of that review or partial inventory will be made

available in discovery. Additional analysis or review of Meng Tao’s review/inventory that was




                                                 9
         Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 14 of 26




subsequently conducted by Defendants or their agents and/or non-legal personnel, to the extent

the same exists, will be produced in discovery.” Joffe Decl. Exhs. A, B.

         However, Defendants have only produced one stand-alone document, in Mandarin, which

appears to be an H3C report submitted to the PSB stating that the seized transceivers are

counterfeit and detailing the indicia of their unauthenticity. Defendants have failed to produce

any other documents or communications concerning the report itself, how Defendants came in

possession of the report, or any transmitting, preceding or follow-up communications or

discussions about the report or its conclusions. Nor did they produce any “product verification

report,” “sample verification report,” ‘grey marketing issue” report or the results of their

“investigation of ICT claims” oft-mentioned in their privilege log.

         With respect to Meng Tao’s inspection, Defendants have produced one spreadsheet that

merely lists the serial numbers of 265 confiscated transceivers and their brand, model and part

number information -- without any analysis or conclusions regarding their authenticity or

origination. Defendants have produced no other documents concerning Meng Tao’s inspection,

or any other documents concerning the transceivers or their trademark logos. 4

         Moreover, Defendants’ limited production and privilege log strongly suggest that the

counterfeiting problem with the H3C transceivers was not limited to ICT but involved other

parties. One email exchange dated May 2013 refers to the “HP counterfeit investigation in

China” that concerned an unrelated company, Shenzhen Kingtech Co., Ltd., but involved the


4
  Defendants’ initial disclosures describe Meng Tao as a potential witness knowledgeable about “(l) Inspections
and/or analysis of inventory of the equipment seized by the PSB; (2) Efforts to secure the release of the Individual
Plaintiffs from detention in China; (4) The April 22, 2013 letter from HPFS (India) to the PSB, and drafts thereof;
(5) ICT and Styller’s failure to confirm that the Individual Plaintiffs were legitimate ICT employees and ICT’s
failure to establish that it was an authorized employer or trader in China, and issues concerning the importation of
the equipment to China; and (6) the proprietary trademarks, logos, security tags, and/or other indicia of authenticity
affixed to the subject equipment.” Joffe Decl. Exh. D. Plaintiffs’ search of Defendants’ production, however, has
turned up no documents mentioning “Meng Tao” (although he appears on 61 privilege log entries).


                                                          10
        Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 15 of 26




very same parties as in Plaintiffs’ case: HPFS, H3C and TT Global. Even though Defendants

have not produced a single document beyond this 2-page email chain disclosing the second “HP

counterfeit investigation in China,” the email strongly suggests that this “counterfeit

investigation” may have involved the H3C equipment sold by TT Global. Moreover, Defendants’

privilege log contains numerous email correspondence on the subjects of “HPFS/H3C grey

marketing matter” and “HPFS grey marketing issue,” potentially pointing to a broader problem

than the particular transceivers seized from Plaintiffs.

       VI.     Communications concerning the Equipment
               or the Individual Plaintiffs’ incarceration.

      Request 11. All communications among and between the HP Entities concerning the
Equipment and/or the incarcerated Individual Plaintiffs.

      Request 15. All documents concerning communications with the PSB regarding the
Equipment or the Individual Plaintiffs.

       Request 16.     All documents concerning the March 2013 Letter.

       Request 18.     All documents concerning the April 1, 2013 Letter.

       Request 19. All documents concerning the “internal meeting” referenced in Gill’s
email dated April 15, 2013, quoted in paragraph 136 of the SAC.

       Request 20.     All documents concerning the April 22, 2013 Letter.

        Request 21. All documents concerning the attempts to deliver the April 22, 2013 Letter
to the PSB referenced in paragraph 151-159 of the SAC.

       At least 72 of Defendants’ employees and 4 of H3C’s employees were involved in

numerous written communications responsive to these document requests, on subjects such as

the “arrest of ICT sales representatives,” “transceivers,” “equipment sold to ICT,” “seized

equipment,” “incident involving ICT sales representatives,” “investigation of ICT claims,”

“product verification,” “equipment sent to China,” “update to litigation,” “letter to Chinese

police,” “verification report and draft letter,” and “draft product sample verification report.” Dkt.

                                                 11
        Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 16 of 26




219-2. Yet, Defendants’ miniscule 569-document production includes virtually no internal

correspondence or documents on these core issues directly responsive to Plaintiffs’ requests.

Aside from the few aforementioned emails concerning H3C’s test of the TT Global transceivers,

Defendants produced one email exchange where Mr. Cozzolina, HP Company’s Global Anti-

Counterfeit Investigation Program Manager, suggests to HPFS’ Director James O’Grady on

February 22, 2013 that HP should wash its hands off the Chinese investigation and leave the

Individual Plaintiffs at the mercy of H3C “working with the authorities.”

D.     Documents improperly withheld or redacted as privileged

       Defendants withheld or redacted 808 documents while producing only 234 unredacted

internal documents. Defendants’ privilege claims are untenable for the following reasons.

       1. The underlying facts are not protected by any privilege

       The attorney-client privilege is “strictly construed,” In re Reorganization of Elec. Mut.

Liability Ins. Co., 425 Mass. 419, 421 (1997), and “does not protect disclosure of the underlying

facts by those who communicated with the attorney.” Upjohn Co. v. United States, 449 U.S.

383, 395-96 (1981) (emphasis added throughout unless otherwise stated). “[T]he privilege

extends only to communications and not to facts,” and does not allow a person to “refuse to

disclose any relevant fact within his knowledge merely because he incorporated a statement of

such fact into his communication to his attorney.” Id. (emphasis original). “Certainly, the

privilege would never be available to allow a corporation to funnel its papers and documents into

the hands of its lawyers for custodial purposes and thereby avoid disclosure.” Radiant Burners,

Inc. v. Am. Gas Ass’n, 320 F.2d 314, 324 (7th Cir. 1963). See also United States v. United Shoe

Machinery Corp., 89 F. Supp. 357, 359 (D. Mass. 1950) (holding that “there is no privilege for




                                                12
         Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 17 of 26




so much of a lawyer’s letter, report or opinion as relates to a fact gleaned from a witness”) (citing

Hickman v. Taylor, 329 U.S. 495 (1947)).

         Neither are the underlying facts protected from disclosure by the attorney work product

privilege. “Where relevant and nonprivileged facts remain hidden in an attorney’s file and where

production of those facts is essential to the preparation of one’s case, discovery may properly be

had.” Hickman, 329 U. S. at 511 (1947). See also State of Maine v. US Dept. of Interior, 298 F.

3d 60, 70 (1st Cir. 2002) (Attorney work product privilege “does not protect from disclosure

‘documents that are prepared in the ordinary course of business or that would have been created

in essentially similar form irrespective of the litigation.’”).

         The results of the transceivers’ inspections and the findings that the transceivers carried

counterfeit H3C logos are factual and technical, not legal. 5 That Defendants funneled these

“verification reports” and other results of inspections of transceivers through their inhouse legal

department does not change their factual nature and does not protect them from disclosure.

Defendants should be required to produce all documents containing these underlying facts. 6




5
  Defendants have objected to Interrogatory 5 (“Do you contend that the Seized Equipment was counterfeit or
carried counterfeit trademarks?”) by claiming that the Interrogatory “seeks legal conclusions as to whether the
equipment was ultimately ‘counterfeit’ or ‘carried counterfeit trademarks.’” Joffe Decl. Exh. C. Defendants’
implausible claim that the counterfeit nature of the equipment is a legal rather than factual question is undermined
by the very next paragraph in Defendants’ interrogatory response, where they state that they do not “currently have
sufficient independent information to provide a substantive response to this Interrogatory,” and reserve their rights
“to amend and supplement this response subsequent to an inspection performed by a testifying expert.” Thus, in
April 2019 (the date of the amended response), after years of numerous discussions with numerous in-house
counsel, Defendants did not reach any “legal conclusions” and relied instead on their expert witness to give them a
technical (not legal) answer after a 3-day inspection.

6
  Moreover, “[t]he privilege derived from the work-product doctrine is not absolute.” United States v. Nobles, 422
U.S. 225, 239 (1975). Like other qualified privileges, it may be overcome by a showing of substantial need. See In
re Grand Jury Subpoena Dated July 6, 2005, 510 F.3d 180, 184-87 (2d Cir. 2007). The Individual Plaintiffs were
detained and incarcerated based on H3C’s incriminating factual statements and Defendants’ contemporaneous
withholding of exculpatory factual evidence. These factual statements and evidence listed on Defendants’ privilege
are not available from any other source; they are central to Plaintiffs’ claims; and they must be produced even if
covered by the attorney work product privilege (which they are not) because of “substantial need.”


                                                         13
       Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 18 of 26




       2. Chinese law applicable to the inspections and communications in China
          does not recognize attorney-client or attorney work product privileges.

       Pursuant to Chinese law that applies to the communications received and the inspections

performed in China, these communications and inspections are not privileged.

       Federal courts sitting in diversity apply the forum state’s rules of privilege and its conflict

of law rules with respect to privilege. See FDIC v. Ogden Corp., 202 F.3d 454, 460 (1st Cir.

2002) (“We look to Massachusetts law to determine the scope of both the asserted privilege and

the exception in this case.”); Federal Rule of Evidence 501.

       Plaintiffs’ search has turned up no Massachusetts state appellate courts’ rulings deciding

what privilege law applies pursuant to Massachusetts’ conflict of law rules where the potentially

privileged communication take place outside of Massachusetts. However, “[t]he Massachusetts

functional approach is explicitly guided by the Restatement (Second) of Conflict of Laws

(1971).” Clarendon Nat’l Ins. Co. v. Arbella Mutual Ins. Co., 60 Mass. App. Ct. 492, 496 (2004).

The Restatement’s Section 139(1) in turn provides that “[e]vidence that is not privileged under

the local law of the state which has the most significant relationship with the communication will

be admitted, even though it would be privileged under the local law of the forum, unless the

admission of such evidence would be contrary to the strong public policy of the forum.” The

comments to the Restatement provide that “[t]he state which has the most significant relationship

with a communication will usually be the state where the communications took place . . . which

is the state where an oral interchange between persons occurred, where a written statement was

received or where an inspection was made of a person or thing.” Restatement (Second) of

Conflicts of Laws, § 139, Comment e.

       There are at least two distinct bodies of laws that apply to Defendants’ potentially

privileged communications in this case – Chinese law that applies to the results of the

                                                 14
        Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 19 of 26




“inspections” of the transceivers conducted in China and to Defendants’ written communications

sent to and received in China by H3C, HP China and/or the PSB, and Anglo-American law of

various relevant states (including California, Massachusetts, New Jersey, the U.K., India and

Australia) that apply to Defendants’ other internal communications.

       The key difference between these two bodies of laws for the present purposes is that

China does not recognize attorney-client or work product privileges. In Wultz v. Bank of China

Limited, No. 1:11-cv-01266-SAS-GWG (S.D.N.Y. Oct. 25, 2013), Judge Shira Scheindlin stated

that (i) “American law typically applies to communications concerning ‘legal proceedings in the

United States’ or ‘advice regarding American law,’ while communications relating to ‘foreign

legal proceeding[s] or foreign law’ are generally governed by foreign privilege law; (ii) “Foreign

law, though formerly treated as an issue of fact, is now recognized as an issue of law,” and (iii)

“Chinese law does not recognize the attorney-client privilege or the work-product doctrine.”

Based on these rulings, the Court ordered defendant Bank of China to produce all documents

from its privilege log dated prior to the receipt of plaintiffs’ demand letter.

       Here, H3C conducted inspections of the seized transceivers and the samples of TT

Global’s transceivers in China. HP China also conducted its inspection of the seized transceivers

in China. Because Chinese law does not recognize attorney-client and work product privileges,

Defendants could not have reasonably expected confidentiality of H3C’s or HP China’s

inspections of the transceivers conducted in China and related communications. See In re San

Juan Dupont Plaza Hotel Fire Litig., 859 F.2d 1007, 1016 (1st Cir. 1988) (“Absent an

expectation of confidentiality, none accrues.”); In re Keeper of Records (XYZ Corp.), 348 F. 3d

16, 23 (1st Cir. 2003) (“The lack of such an expectation shattered the necessary

confidentiality.”). In these circumstances, Massachusetts courts guided by the Restatement



                                                  15
         Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 20 of 26




would likely apply Chinese law to these inspections and related communications in China to find

that they are not privileged, as should this Court sitting in diversity. Accordingly, the results of

the investigations conducted in China, and the related written communications received in China

by H3C and HP China, should be produced.

         3. Defendants waived privilege by disclosing their communications.

         “Disclosing a communication to a third party unquestionably waives the privilege.” In re

Teleglobe Comms, 493 F.3d 345, 361. (3d Cir. 2007); see also United States v. Massachusetts

Inst. Of Tech., 129 F.3d 681 (1st Cir. 1997) (finding waiver through disclosure to third parties).

         In Teleglobe, the Third Circuit undertook an in-depth analysis of the possible

justifications “for not construing the sharing of communications within the corporate family as a

waiver: (1) the members of the corporate family comprise one client, (2) the members of the

corporate family are joint clients, and (3) the members of the corporate family are in a

community of interest with one another.” 493 F.3d at 370 (internal citations omitted). The Court

concluded that only the second, joint-clients rationale “withstands scrutiny.” Id. 7

         For the joint client exception to the discovery rule to apply, however, the parent and

subsidiary must be represented by the same counsel, and “the keys to deciding the scope of joint

representation are the parties’ intent and expectations, and so the district court should consider

carefully (in addition to the content of the communications themselves) any testimony from the

parties and their attorneys on those areas.” Teleglobe, 493 F.3d at 363.



7
  The Court reasoned that “treating members of a corporate family as one client fails to respect the corporate form.” Id. at
371-72. The Court also found that “the community-of-interest rationale does not fit as a matter of black-letter law because
the community-of-interest privilege only come into play when parties are represented by separate counsel, which is often
not the case for parents and subsidiaries. Moreover, the community-of-interest privilege only applies when those separate
attorneys disclose information to one another, not when parties communicate directly. Finally, it assumes too much to think
that members or a corporate family necessarily have a substantially similar legal interests (as they must for the community-
of-interest privilege to apply) in all of each other’s communications.” Id. at 372 (internal references omitted).


                                                         16
         Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 21 of 26




         In their responses to Plaintiffs’ document requests, Defendants stated that “H3C is not

now a majority-owned HP entity and, during all times relevant to the allegations in the Second

Amended Complaint, operated separately and autonomously from HP and its subsidiaries and

affiliates.” Joffe Decl. Exh. A (see also Defendants’ Amended Responses objecting to the

inclusion of H3C among the “HP Entities,” Joffe Decl. Exh. B). Likewise, H3C itself expressly

declared to the PSB that “HPFS and H3C operate independently of each other.” H3C had its

own anti-counterfeit department and its own in-house lawyers (e.g., Liu Rui). Since “the parties’

intent and expectations” are “the keys to deciding the scope of joint representations,”

Defendants’ own statements show that there was no such intent and expectations of joint

representation by the same inhouse counsel between H3C and Defendants.

         Defendants widely shared their privileged communications with H3C: at least 3 H3C

representatives are identified on Defendants’ privilege log, with Liu Rui (lr@h3c.com) appearing

in 38 communications while also maintaining direct contact with H3C’s auditor Wang You who

had testified to the PSB that the seized transceivers were counterfeit. Defendants have waived

any privilege with respect to these communications, which should be produced. 8

         Moreover, Defendants disclosed their communications outside of the corporate legal

department to many non-legal employees. In United Shoe, the Court held that “quite apart from

the nature of any specific communication, the relationship of a person in the patent department

to the corporation is not that of attorney and client. Hence, the communication of a person in the

patent department is as unprivileged as that of a lawyer who shares offices with his so-called



8
 These communications were on such key subjects as the “arrest of ICT sales representatives,” “transceivers,” “agreements
with ICT and Shinto,” “equipment sold to ICT,” “seized equipment,” “incident involving ICT sales representatives,”
“investigation of ICT claims,” “product verification,” “equipment sent to China,” “update to litigation,” “letter to Chinese
police,” “verification report and draft letter,” and “draft product sample verification report.”


                                                         17
         Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 22 of 26




client and gives him principally business but incidentally legal advice . . . .” 89 F. Supp. at 361

(emphasis original) (internal citations omitted). 9

         4. The crime-fraud exception may overcome privilege.

         The Court has “discretion to review privileged materials in camera to determine whether

the crime-fraud exception applies. A lesser evidentiary showing is needed for in camera review

than to obviate the attorney-client privilege. To justify [in camera] review, the government must

set forth a factual basis ‘to support a good-faith belief by a reasonable person that in camera

review of the materials may reveal evidence to establish the claim that the crime-fraud exception

applies.” US v. Joyce, 311 F. Supp. 3d 398, 407 (D. Mass.2018) (internal citations and quotation

marks omitted).

         Plaintiffs respectfully request an in camera review of a selection of Defendants’

documents to determine whether the crime-fraud exception applies. To challenge the attorney-

client privilege on the basis of the crime-fraud exception, the challenger must show “(1) that the

client was engaged in (or was planning) criminal or fraudulent activity when the attorney-client

communications took place; and (2) that the communications were intended by the client to

facilitate or conceal the criminal or fraudulent activity.” In Re Grand Jury Proceedings, 417 F.3d

18, 22 (1st Cir. 2005), cert denied, 546 U.S. 1088 (2006) (citations omitted).



9
  The Supreme Judicial Court’s ruling in Messing, Rudavsky & Weliky, P.C. v. President and Fellows of Harvard
College, 436 Mass. 347 (Mass. 2002) indicates that Massachusetts has a narrower view of the corporate entity for
privilege purposes than the federal law as expressed in Upjohn. The Court ruled that only the following groups of
corporate defendant’s employees could not be contacted ex parte by plaintiffs’ counsel: “those employees who
exercise managerial responsibility in the matter, who are alleged to have committed the wrongful acts at issue in the
litigation, or who have authority on behalf of the corporation to make decisions about the course of litigation.” Id. at
357. The Court rejected the broader view as “overly protective of the organization and too restrictive of an opposing
attorney’s ability to contact and interview employees of an adversary organization.” The Court also noted that
“[w]hile our interpretation of the rule may reduce the protection available to organizations provided by the
attorney-client privilege, it allows a litigant to obtain more meaningful disclosure of the truth.” Id. at 358. Here,
attorney-client privileged would be waived as shared with many Defendants’ employees, not all of whom could be
reasonably considered a part of the group as defined by the Supreme Judicial Court in Messing.


                                                          18
        Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 23 of 26




       In United States v. Gorski, No. 14-1963, 2015 WL 8285086 (1st Cir. Dec. 9, 2015), the

First Circuit affirmed in part the district court’s application of the crime-fraud exception and

even expanded it. Using a reasonable basis standard, the Court reviewed the chronology of

events and the nature of the communications between Gorski and his attorneys, concluding that

there was a reasonable basis to believe that Gorski engaged his attorneys in order to perpetuate

his ongoing scheme to demonstrate outward compliance with applicable regulations. See also In

the Matter of A Grand Jury Investigation, 437 Mass. 340, 360-63 (Sup. Ct. 2002) (applying

crime-fraud exception).

       There is a reasonable basis to believe that the Court’s in camera review “may reveal

evidence” that Defendants were engaged in fraudulent activities at the time of the purportedly

privileged communications, and that their communications filtered through in-house lawyers

were intended to facilitate Defendants’ fraud and coverup. Simply comparing the chronology of

Defendants’ and HP China’s stonewalling statements made to Plaintiffs and the PSB as alleged

in SAC with Defendants’ privilege log entries showing the extent and character of their

contemporaneous internal discussions may reveal that Defendants used privileged

communications to commit their fraud and coverup.

       Indeed, Defendants, HP China and H3C had all acted in apparently close coordination to

keep the Individual Plaintiffs incarcerated by withholding exculpatory evidence from the PSB

while lying to the PSB and Plaintiffs. When reached by the PSB to explain the ICT-HPFS India

contracts, HP China lied to the PSB that such contracts could be freely downloaded from the

Internet; when contacted to verify the HPFS deal, HP China lied that it was trying to contact HP

– all the while maintaining close communications with Defendants. H3C lied to the PSB that it

did not know anything about the India deal while also maintaining close communications with



                                                 19
         Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 24 of 26




Defendants. And Defendants themselves lied to Plaintiffs that their PSB letter was substantially

the same as the last draft even though it was drastically different.

         These coordinated lies were intended to facilitate the false imprisonment and wrongful

prosecution of the Individual Plaintiffs in furtherance of Defendants’ own fraud and coverup.

Accordingly, Plaintiffs believe there is an ample basis for the Court’s in camera review to

determine whether Defendants’ privileged communications intended to facilitate their fraud and

coverup.

                                                CONCLUSION

         Defendants’ discovery misconduct committed against Plaintiffs is severe and pervasive.

From 2013 until now, Defendants have continued to suppress key documents in the face of

official investigations, first stonewalling the PSB’s and Plaintiffs’ requests for exculpatory

evidence in the course of the Chinese criminal investigation, now hiding that evidence from

discovery in the course of this Court proceeding, all the while aggressively attacking Plaintiffs.

         Plaintiffs respectfully submit that Defendants should be compelled to remedy their

inadequate discovery and sanctioned for their misconduct. 10




10
   It appears that HP’s abuse of the discovery process is not unique to this case. In Hewlett-Packard Co. v.
Professional Investigating & Consulting Agency, Inc., C.A. No. N12C-06-196 MMJ CCLD (Del. Sup. Ct.), after the
jury had found HP liable for willful and malicious wrongdoing, plaintiff appealed seeking additional sanctions for
HP’s bad faith conduct in discovery, alleging in their August 17, 2015 appellate brief that HP: “(1) suppressed
crucial evidence; (2) sought to abuse the discovery process; and (3) attempted to defraud the trial court,” “allow[ed]
the very employees accused of wrongdoing to decide which documents would be subject to searching for the agreed
upon ESI search terms,” “suppressed smoking gun Kwansi emails,” “suppressed ISMA/OSAC presentation,”
“sought to defraud the trial court and continues to deceive”; “purposefully suppressed relevant evidence throughout
this litigation and knowingly introduced false evidence at trial.” Plaintiff further alleged that “HP knew that
Kwasny, Velez, and Cozzolina were central figures in this action and purported to have produced all of their
relevant documents. The parties spent millions of dollars and several years litigating this matter, only to find out
after trial that HP’s entire document production was a sham.” As shown, Defendants’ document production here is
likewise a sham.



                                                         20
       Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 25 of 26




August 23, 2019                                Respectfully Submitted,




                                               ______________________
                                               Dimitry Joffe
                                               JOFFE LAW P.C.
                                               765 Amsterdam Avenue, 2C
                                               New York, New York 10025
                                               (917) 929-1964
                                               Email: dimitry@joffe.law


                                               Joshua McGuire
                                               THE LAW OFFICE OF JOSH
                                               MCGUIRE
                                               51 Winchester Street, Suite 205
                                               Newton, Massachusetts 02461
                                               (617) 461-6400
                                               Email: josh@joshmcguirelaw.com
                                               Counsel to Plaintiffs




                                      21
       Case 1:16-cv-10386-LTS Document 223 Filed 08/23/19 Page 26 of 26




                                CERTIFICATE OF SERVICE

       I, Dimitry Joffe, hereby certify that on this 23rd day of August 2019, I caused a copy of

Plaintiffs’ Motion to Compel and Supporting Memorandum of Law, accompanied by Declaration

of Dimitry Joffe with exhibits, to be served by ECF upon Defendants’ counsel of record.




                                                        ________________________
                                                        Dimitry Joffe




                                               22
